- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CALL NOTICE MINUTES GAFISA S.A. Tax ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company EXTRAORDINARY GENERAL SHAREHOLDERS MEETINGS CALL NOTICE The shareholders of GAFISA S.A. ( Company ) are hereby invited to meet, on October 14, 2010, at 10 a.m., on first call, at the Companys headquarters, located in the City of São Paulo, State of São Paulo, Brazil, at Avenida Nações Unidas, 8,501, 19 th floor, in the Extraordinary General Shareholders Meetings, to be held together, to decide on the election of two new members to occupy vacant seats on the Board of Directors of the Company, in addition to the ones that are currently elected and about proposal to adjustment of the annual global remuneration of the Company, due to the increase of the number of Directors. General Information: - The administration proposal is available to the Companys shareholders in the Companys headquarter, its Investors Relations website (www.gafisa.com.br/ri) as well as in the websites of the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) (www.cvm.gov.br) and of the BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros (www.bmfbovespa.com.br), through the System of Periodical Information ( IPE ). - In order to facilitate the access of the shareholders to the Meeting, the shareholders are requested to deliver the following documents at the Companys headquarters, to the attention of the Investor Relations Department until October 7, 2010: ( i ) statement or evidence of the ownership of shares issued by BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros or by Itaú Corretora de Valores S.A., institution in charge for the services of book-entry shares of the Company; and ( ii ) to those to be represented by an attorney-in-fact, the power-of-attorney observing the applicable law (article 126 from Brazilian Law No. 6.404/76). São Paulo, September 9, 2010 Gary Robert Garrabrant Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 9, 2010 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
